NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois  60604

                                       January 30, 2009

                                            Before

                             MICHAEL S. KANNE, Circuit Judge

                             DIANE P. WOOD, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge



No. 04‐1999

UNITED STATES OF AMERICA,                            Appeal from the United States District
                 Plaintiff‐Appellee,                 Court for the Northern District of
                                                     Illinois, Eastern Division.
       v.
                                                     No. 02 CR 895
SAMMY ARMSTEAD,
            Defendant‐Appellant.                     Rebecca R. Pallmeyer, 
                                                     Judge.



                                         O R D E R

       On March 16, 2007, we ordered a limited remand of Darryl Wilson’s and Sammy
Armstead’s cases under United States v. Paladino, 401 F.3d 471 (7th Cir. 2005).  See 481 F.3d
475.  Upon the district court’s request, the parties submitted briefs regarding resentencing
and the factors set forth in 18 U.S.C. § 3553(a).  On August 26, 2008, the district court issued
an order concluding that had it known it had the discretion to impose a sentence other than
the  Guidelines  sentence  for  Armstead,  it  nevertheless  would  have  imposed  the  same
sentence.  
No. 04-1999                                                                                   Page 2

       Armstead argues now that the district failed to consider his arguments in favor of
a  lower  sentence.    In  particular,  he  points  out  that  the  district  court’s  order  makes  no
mention  of  his  argument  that  his  background  (what  he  refers  to  as  his  “cultural
assimilation” argument) entitled him to a lower sentence.  It is true that the district court
did not provide much of an explanation for its ruling.  But we have held that “on a limited
Paladino remand, a judge need not employ a full‐fledged methodology for measuring the
reasonableness of the Guidelines sentence against § 3553(a).”  United States v. Johnson, 534
F.3d 690, 695 (7th Cir. 2008); United States v. Spano, 447 F.3d 517, 519 (7th Cir. 2006).  The
record demonstrates that Armstead had an opportunity to draw the court’s attention to the
§  3553(a)  factors  and  that  the  court  was  not  persuaded  to  change  its  original  within‐
guidelines  sentence.    Armstead  makes  no  argument  that  convinces  us  that  his  within‐
guidelines sentence was unreasonable.  We therefore AFFIRM Armstead’s sentence.